 

 

 

 

Case 7:19-mj-03129 Document 1 Filed on 12/22/19 in TXSD Page 1 of 1

United States District Court

AO 91 (Rev 8/01) Criminal Complaint Southern District of Texas
United States District Court DEC 22 2019

SOUTHERN ' DISTRICT OF
, MCALLEN DIVISION

 

 

 

 

UNITED STATES OF AMERICA
V. . CRIMINAL COMPLAINT
Fildemar Rebollar-Gomez

Case Number: | M-19-3129-M
AKA: Jose Rebollar Mondragon

IAE YOB: 1977
Mexico
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 21, 2049 in Starr County, in
the Southern District of ——Texas

 

(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:
Fildemar Rebollar-Gomez was encountered by Border Patrol Agents near Roma, Texas on December 21,2019. The investigating agent established
that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the United States on
December 21, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded from the United States on January
17, 2017 through El Paso, Texas. Prior to deportation/exclusion the defendant was instructed not to return to the United States without permission
from the U.S. Attorney General and/or the Secretary of Homeland Security. On April 22, 2014, the defendant was convicted of 8 USC 1326 Illegal
Re-Entry and sentenced to thirty-three (33) months confinement and three (3) years supervised release term.

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 22, 2019.

Continued on the attached sheet and made a part of this complaint: [_]ves [x]No

Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

~ JS Mickel Gonzalez

 

Signature of Complainant

Mickel Gonzalez.

 

December 22, 2019 4:18 p.m. Printed Name of Complainant

Date pict. & Ov

Peter E Ormsby , U.S. Magistrate Judge

 

 

Name and Title of Judicial Officer Signature of Judicial Officer
